           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHARLES GREEN
ADC #113257                                             PETITIONER

v.                     No. 5:18-cv-211-DPM

WENDY KELLEY, Director, ADC                            RESPONDENT

                              ORDER
     On de novo review, the Court adopts the recommendation, NQ 10,
and overrules Green's objections, NQ 11.     FED. R.   CIV. P. 72(b)(3).
Green's petition is untimely; and he hasn't cleared the high bars of
equitable tolling and actual innocence. His petition will therefore be
dismissed with prejudice. No certificate of appealability will issue.
28 U.S.C. § 2253(c).
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
